BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock U.S. Government Bond V.I. Fund (the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated May 1, 2012 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about BlackRock U.S. Government Bond V.I. Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Bob Miller 2012 Managing Director of BlackRock, Inc. Matthew Kraeger 2012 Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Bob Miller and Matthew Kraeger are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information on the portfolio management team. The section in the Prospectus captioned “Management of the Funds — Portfolio Manager Information — BlackRock U.S. Government Bond V.I. Fund” is deleted in its entirety and replaced with the following: BlackRock U.S. Government Bond V.I. Fund The Fund is managed by Bob Miller and Matthew Kraeger, who are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Bob Miller Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2012 Managing Director of BlackRock, Inc. since 2011; Co-Founder and Partner of Round Table
